UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6541



LARRY DONNELL GREEN,

                                              Petitioner - Appellant,

             versus


RONALD   J.   ANGELONE,  Director,       Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-813)


Submitted:    July 10, 2003                   Decided:   July 16, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Donnell Green, Appellant Pro Se. Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Larry Donnell Green seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation to dismiss his 28

U.S.C. § 2254 (2000) petition.             Green cannot appeal this order

unless    a    circuit   judge   or   justice     issues   a   certificate     of

appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).       A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that    his     constitutional   claims     are   debatable     and     that   any

dispositive procedural rulings by the district court are also

debatable or wrong. See Miller-El v. Cockrell,                 U.S.      , 123 S.

Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 535 U.S.

941 (2001). We have independently reviewed the record and conclude

Green has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                        DISMISSED




                                       2